Citation Nr: 0311590	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  01-09 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a thoracotomy with partial lobectomy of the 
right lower lobe and left upper lobectomy with resection of 
ribs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1959.
The current appeal arose from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to an 
evaluation in excess of 30 percent for the service-connected 
respiratory disability.

The veteran and his wife provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO in June 
2002, a transcript of which has been associated with the 
claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
CAVC in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 229 F.3d 1369 (Fed. Cir. 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, Pub. L. No. 106-
475, § 7, 114 Stat. 2096, 2099-2100 (2000).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, requires VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The veteran was last examined by VA as to the disabling 
manifestations of his service-connected respiratory 
disability in November 2000.  The clinical findings obtained 
on said examination are somewhat dated.  During the hearing 
held before the undersigned Veterans Law Judge the veteran 
reported having undergone emergency medical treatment in a 
private hospital in Georgia.  

The records pertaining to that admission have not been 
obtained and associated with the claims file.  He also 
testified that he is in receipt of regular treatment by his 
private physician, one Dr. LH, a general practitioner.  The 
records of such treatment have not been associated with the 
claims file.  



The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107;  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(A).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should then consider any 
necessary development brought about by 
the appellant's response.  In this 
regard, the RO should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for increased compensation benefits for 
his service-connected respiratory 
disability.

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.

Regardless of the veteran's response, the 
RO should secure the treatment reports 
referable to an emergency admission in 
2002 at the Redmon Medical Center, in 
Rome Georgia, all treatment records from 
the veteran's private physician Dr. LH 
identified at the hearing, and all 
outstanding VA treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts made to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
38 U.S.C. § 5103A(b)(2).

5.  The RO should arrange for a VA 
special respiratory examination of the 
veteran by a specialist in pulmonary 
diseases for the purpose of ascertaining 
the current nature and extent of severity 
of his service-connected respiratory 
disability.  The claims file, the 
criteria of the VA Rating Schedule for 
rating respiratory disorders under 
38 C.F.R. § 4.97 (2002), and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  



The examiner should address the criteria 
of the rating schedule in providing a 
clinical assessment of the nature and 
extent of severity of the veteran's 
service-connected respiratory disability, 
and identify any other respiratory and/or 
other disorder(s) related thereto that 
is/are aggravated thereby.  Any further 
indicated special studies should be 
conducted.

Any opinions provided by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an evaluation in excess of 30 percent for 
the service-connected respiratory 
disability.  In so doing, the RO should 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary pf the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for an increased evaluation for his 
service-connected respiratory disability.  38 C.F.R. § 3.655 
(2002).  Moreover, the governing regulation provides that 
failure to report without good cause shown for any 
examination in connection with a claim for an increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655; Connolly v. Derwinski, 1 Vet. App. 566 (1991).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


